The opinion of the court was delivered by
Isham, J.
The Comp. Stat. 838, sec. 16, seems to be very decisive upon the question which has' been raised on this demurrer. It expressly provides that “ an administrator, appointed in the place of any former executor or administrator for the purpose of administering the estate not already administered, may sue out a scire facias, and have execution on any judgment recovered in the name of such former executor or administrator.” The demurrer in this case admits that the judgment was recovered in the name of the former executor as stated in the declaration j that it is still *178due and unpaid ; that the former executor has been removed and the plaintiff appointed administrator de bonis non in his place, and that this scire facias is now prosecuted to enforce payment of that judgment for the benefit of the estate. It is difficult to conceive a case more directly within the letter or spirit of the act. An administrator thus appointed has the same power and. the same legal interest and title to the property and assets of the estate, which the former executor had, and to the same extent he may sue for and recover the same in his representative capacity. The judgment on which this scire facias is brought is assets belonging to the estate, and when recovered it is to be accounted for as such. It was clearly the intention of the legislature in the passage of that act to give the administrator de bonis non the right to prosecute the claim in his own name and representative capacity, in the same manner as he would sue for any other property which belonged to and was a part of the assets of the estate, and which remained unadmin-istered by the former executor. The object of this scire facias is to enable the plaintiff, as the legal representative of that estate, to obtain an execution on that judgment in his own name as administrator. The statute authorizes that to be done, and it is by prosecuting this scire facias in this manner, that such an execution can he obtained.
The judgment must be reversed and judgment rendered for the plaintiff.